100-tS
                                  ELECTRONIC RECORD




COA #      01-13-00103-CR                             OFFENSE:        DWI


           O.D. Van Duren, Jr. v. The State of
STYLE:     Texas                                      COUNTY:         Harris

COA DISPOSITION:        AFFIRM                        TRIAL COURT:    174th District Court


DATE: 10/30/2014                        Publish: NO   TC CASE #:      1307615




                         IN THE COURT OF CRIMINAL APPEALS


          O.D. Van Duren, Jr. v. The State of
STYLE:    Texas                                            CCA#:            7.Q0-I5
          PRO SEL                         Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                        DATE:

                                                          JUDGE:
DATE: _                                                    SIGNED:                           PC:^_
JUDGE:             faQ*    'jlSOtsfi.     •                PUBLISH:                          DNP:




                                                                                             MOTION FOR

    ^Q ^B PETITION                                      REHEARING IN CCA IS:

FORDISORFnONARYREVIEW                                   JUDGE:


is i£^al
                                                                                  ELECTRONIC RECORD